Citation Nr: 1045098	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

Entitlement to service connection for lumbar stenosis with left-
side radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for the claimed 
disability.

Historically, the Veteran was initially denied service connection 
for back pain in a July 2005 rating decision.  After the 
submission of additional evidence, the denial was continued in 
the November 2005 rating decision on appeal.

The Veteran testified before the RO at an October 2007 hearing.  
A transcript of that hearing has been associated with the claims 
file.

This matter was previously remanded by the Board in December 2009 
for additional development.  That development has been completed, 
and the case is once again before the Board for appellate review.


FINDING OF FACT

The Veteran's lumbar stenosis with left-side radiculopathy is not 
etiologically related to active service.


CONCLUSION OF LAW

1.  An upper back disability was not incurred in or aggravated by 
military service, and arthritis is not presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in April 2005 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the initial notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, 
private treatment records, VA authorized examination reports, lay 
statements, and hearing transcript have been associated with the 
claims file.  Although the Veteran indicated he received 
treatment at Hickam AFB, a search for those records yielded no 
results.  See December 2007 Request for Information.

The Board specifically notes that the Veteran was afforded a VA 
examination with respect to his disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims file; contains a description of the 
history of the disabilities at issue; documents and considers the 
relevant medical facts and principles; and provides an opinion as 
to the etiology of the Veteran's low back disability.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
recently held that 38 C.F.R. 3.103(c)(2) requires that the 
Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who 
chairs a hearing must fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the RO 
hearing, the DRO noted the elements of the claims that were 
lacking to substantiate the claims for benefits.  In addition, 
the DRO sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the 
conduct of the hearings.  By contrast, the hearings focused on 
the elements necessary to substantiate the claims and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claims 
for benefits.  As such, the Board finds that, consistent with 
Bryant, the DRO complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to the low back.  The Veteran 
underwent an enlistment examination in January 1972 and a 
separation examination in July 1978.  No relevant abnormalities 
were noted.  The Veteran also underwent an additional examination 
in July 1977.  No relevant abnormalities were noted, though the 
Board notes that the examining physician did not specifically 
indicate that the spine was otherwise normal.

VA treatment records dated February 2005 show the Veteran 
reported having a back injury since being in the service.

Private treatment records dated February 2005 reflect a diagnosis 
of lumbar stenosis with left sided radiculopathy and treatment 
with an epidural steroid injection.  During this visit, the 
Veteran reported a history of intermittent low back pain since 
being injured in the Air Force.


In a July 2005 statement, the Veteran reported having back pains 
while stationed at Hickam AFB.  He was told he had a pinched 
nerve and was treated with heat at the base hospital.  Since that 
time, he had continued to treat his back with hot baths and 
Ibuprofen, but his condition worsened over the years.  
Eventually, he sought outside treatment and was told he had a 
narrowing of the spine.

The Veteran testified at an RO hearing in October 2007.  He 
stated that he first started having problems with his back in 
1973 or 1974.  He did not recall a specific injury.  Rather, he 
developed a chronic aching in his lower back.  He received 
between four and six heat treatments and was told he had a 
pinched nerve.  Afterwards, he periodically had pain in his lower 
back, which he relieved through stretching exercises.  The pain 
continued ever since his time in service, and worsened over the 
years.

The Veteran was afforded a VA examination in March 2010.  The 
claims file was reviewed by the examiner.  The Veteran reported 
back discomfort in service, treated with heat.  More recently, he 
had been treated with a TENS unit and epidurals.  He described 
having pain, fatigue, stiffness, weakness, and decreased motion 
in his low back, usually brought on by extended standing or 
walking.  He described the pain as aching in nature, occurring 
daily and lasting a matter of hours, and radiating down through 
the left posterior leg.  On examination, the Veteran had a normal 
gait.  There was no gibbus, kyphosis, lordosis, or lumbar 
flattening.  There was some neutral ankylosis of part of the 
lumbar spine.  Motor and sensory examination was normal.  X-rays 
indicated mild degenerative changes in the lumbar spine, with 
minimal grade 1 anterior spondylolisthesis of L4 and L5 due to 
degenerative changes at the facet joints.  A detailed examination 
of the peripheral nerves was normal.

The examiner concluded that the Veteran's current condition was 
not caused by or a result of service.  He noted that there was no 
documented record in the claims file of the Veteran complaining 
of or seeking medical care for lumbar pain or discomfort.  The 
Veteran's separation physical was normal, and the earliest 
medical record of a low back complaint was in 2005.  Although the 
Veteran reported pain dating back to service, no actual history 
of a problem or injury was detailed in that treatment note or 
another record.  Moreover, although the Veteran claimed 
radiculopathy, objective testing was normal.

Based on the evidence of record, the Board finds that service 
connection for a low back disorder is not warranted.  Although 
the VA examiner diagnosed the Veteran with degenerative changes 
and anterior spondylolisthesis at L4 and L5, he concluded that it 
was unlikely to be related to the Veteran's time in service.  The 
examiner based his opinion on a review of the claims file, a 
history provided by the Veteran, and physical examination of the 
Veteran.  There is no other competent medical evidence which 
contradicts the VA examiner's opinion or otherwise supports the 
conclusion that a low back disorder was incurred in service.

The Board acknowledges the Veteran's lay testimony in this case.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing 
the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board notes that while the Veteran is certainly 
competent to report symptoms, he has not been shown to be 
competent to identify specific disorders based solely on 
observation, and he has not demonstrated the medical knowledge 
required to establish an etiological nexus between his symptoms 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim have 
been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between the claimed back disorder and 
the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the Board notes that the 
Veteran's service treatment records, including his July 1978 
separation examination, do not reflect any complaints related to 
the low back.  Moreover, there is no documented treatment for a 
low back condition until 2005, almost 27 years after service.  
Although the Veteran subsequently reported experiencing 
continuing symptoms to his physicians, these reports were 
generated after the Veteran filed his claim.  These findings 
weigh heavily against the claim he now makes that he has had 
problems ever since service.  The Board is not holding that 
corroboration is required.  Rather, the Board finds his 
assertions to be less credible than the normal contemporaneous 
records.  The Board notes that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  
However, with respect to a merits review, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  As such, the Board finds that the probative evidence 
is against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

The preponderance of the evidence is against finding that the 
Veteran has a low back disorder etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for lumbar stenosis with left-side 
radiculopathy is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


